             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:17CR59
    vs.
                                                    ORDER
HEATHER FRANK,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Disposition
          Hearing (filing 168) is granted.

    2.    Defendant Heather Frank’s violation of supervised release
          hearing is continued to May 21, 2020, at 11:00 a.m., before the
          undersigned Chief United States District Judge, in Courtroom
          No. 1, Roman L. Hruska Federal Courthouse, 111 South 18th
          Plaza, Omaha, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 16th day of January, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
